Citation Nr: 1411113	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-15 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of overpayment of compensation benefits from September 4, 2008, to March 6, 2009, in the amount of $15,792.50, to include consideration of the threshold issue of validity of the debt. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Montgomery, Alabama, Regional Office (RO) which discontinued the Veteran's compensation benefits based on a finding that he was a fugitive felon; and a December 2010 decision by the St. Paul, Minnesota, Debt Management Center's Committee on Waivers (COW).  Although the COW determined that the waiver request was not timely and denied the claim on that basis, a subsequent November 2011 supplemental statement of the case (SSOC) determined that the request was timely and considered the merits of the claim.

The Veteran testified at a June 2013 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As is noted above, there are in fact two inextricably intertwined issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

First, and primarily, the Veteran contends that the overpayment which VA is recouping is based on an invalid debt.  A Veteran eligible for compensation benefits may not be paid these benefits for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n).  It is the Veteran's contention that although a warrant was issued for his arrest following a failure to appear for a September 3, 2008, court date, such was done in error, and so he was not in fact a fugitive felon.

Second, the Veteran argues that should the validity of the debt be affirmed, recoupment of such has and would cause undue financial hardship and be against equity and good conscience.  Clearly, if the debt is found to not be valid, the appeal for waiver of the overpayment becomes moot.

Unfortunately, the first prong of the Veteran's appeal has not been properly addressed.  The December 2010 RO decision which rejected his argument was placed in appellate status with the filing of a June 2010 notice of disagreement, but no further action was taken.  The COW has noted the Veteran's continued argument, but specifically stated in the November 2011 SSOC that such a determination is beyond the scope of its review, and must be separately addressed by the RO.  

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal with regard to the validity of the debt.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Only after that aspect of the appeal is settled can proper adjudication of the waiver question be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issue of validity of the debt/fugitive felon status from September 4, 2008, to March 6, 2009, and advise the Veteran of the procedural requirements to continue an appeal of that issue.  If a substantive appeal is timely filed, that issue should be certified to the Board.

The Board notes that in connection with this appeal, additional development regarding the purpose and validity of the September 4, 2008, warrant may be necessary.

2.  After completion of the above, review the claims and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


